The plaintiff in error was convicted on a charge of unlawfully selling one quart of whiskey to one, Joe Sturgis, and on the 27th day of August, 1914, he was sentenced to pay a fine of $50.00, and be confined in the county jail for a period of thirty days. He appealed from the judgment by filing in this court on November 4, 1914, a petition in error, with case-made. No brief has been filed, and when the case was called for final submission, no appearance was made on behalf of the plaintiff in error. For this reason, the Attorney General moved to affirm the judgment. A cursory examination of the record indicates there is no merit whatever in the various errors assigned. The judgment of the trial court is affirmed. Mandate forthwith.